Name: Commission Regulation (EC) No 445/2003 of 11 March 2003 fixing the exchange rates applicable to certain direct aids and structural or environmental measures in 2003
 Type: Regulation
 Subject Matter: environmental policy;  monetary economics;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32003R0445Commission Regulation (EC) No 445/2003 of 11 March 2003 fixing the exchange rates applicable to certain direct aids and structural or environmental measures in 2003 Official Journal L 067 , 12/03/2003 P. 0006 - 0008Commission Regulation (EC) No 445/2003of 11 March 2003fixing the exchange rates applicable to certain direct aids and structural or environmental measures in 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1),Having regard to Commission Regulation (EC) No 1410/1999 of 29 June 1999 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending the definition of certain operative events provided for in Regulations (EEC) Nos 3889/87, 3886/92, 1793/93 and 2700/93 and (EC) No 293/98(2), and in particular Article 2 thereof,Having regard to Commission Regulation (EC) No 2550/2001 of 21 December 2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goatmeat as regards premium schemes and amending Regulation (EC) No 2419/2001(3), as last amended by Regulation (EC) No 623/2002(4), and in particular the second paragraph of Article 18a thereof,Having regard to Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(5), as last amended by Regulation (EC) No 2381/2002(6), and in particular Article 43 thereof,Whereas:(1) In accordance with Article 4(2) of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(7), as last amended by Regulation (EC) No 2452/2000(8), the operative event for the exchange rate for amounts of a structural or environmental nature is 1 January of the year in which the decision to grant the aid is taken. In accordance with Article 4(3) the exchange rate to be used is the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis.(2) In accordance with Article 12 of Commission Regulation (EC) No 293/98 of 4 February 1998 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex II to the EC Treaty, and repealing Regulation (EC) No 1445/93(9), as last amended by Regulation (EC) No 1410/1999, the exchange rate applicable for the conversion each year into national currency of the maximum aid per hectare to improve the quality and marketing of nuts and locust beans is the average of the exchange rates applicable during the month before 1 January of the annual reference period, calculated pro rata temporis.(3) In accordance with Article 18a of Regulation (EC) No 2550/2001, the operative event for the exchange rate to be applied to the premiums and payments in the sheepmeat and goatmeat sector is established at the start of the calendar year in respect of which the premium or payment is granted. The exchange rate to be used corresponds to the average of the exchange rates applicable in the month of December preceding the date of the operative event, calculated pro rata temporis.(4) In accordance with Article 42 of Regulation (EC) No 2342/1999, the date of submission of the application is the operative event for determining the year in respect of which the special premium, the suckler cow payment, the deseasonalisation premium and the extensification payment are to be allocated. In the case of the slaughter premium the year of allocation is the year of slaughter or export. In accordance with Article 43 of that Regulation, premiums and payments in the beef sector are converted into national currency on the basis of the average of the exchange rates applicable in the month of December preceding the year of allocation, calculated pro rata temporis.(5) The exchange rate applicable in 2003 to the amounts concerned should therefore be set on the basis of the average of the exchange rates applicable in the month of December 2002, calculated pro rata temporis,HAS ADOPTED THIS REGULATION:Article 1In 2003, the exchange rates shown in the Annex shall apply to the following:(a) amounts of a structural or environmental nature referred to in Article 5 of Regulation (EC) No 2799/98;(b) the maximum amount per hectare of the aid for marketing in the nuts and locust beans sector set in Article 2 of Council Regulation (EEC) No 790/89(10);(c) the premiums and payments in the sheepmeat and goatmeat sector provided for in Articles 4, 5 and 11 of Council Regulation (EC) No 2529/2001(11);(d) the premiums and payments in the beef sector provided for in Articles 4, 5, 6, 11, 13 and 14 of Council Regulation (EC) No 1254/1999(12).Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 164, 30.6.1999, p. 53.(3) OJ L 341, 22.12.2001, p. 105.(4) OJ L 95, 12.4.2002, p. 12.(5) OJ L 281, 4.11.1999, p. 30.(6) OJ L 358, 31.12.2002, p. 119.(7) OJ L 349, 24.12.1998, p. 36.(8) OJ L 282, 8.11.2000, p. 9.(9) OJ L 30, 5.2.1998, p. 16.(10) OJ L 85, 30.3.1989, p. 6.(11) OJ L 341, 22.12.2001, p. 3.(12) OJ L 160, 26.6.1999, p. 21.ANNEXExchange rates referred to in Article 1EUR 1 = (average for 1 December 2002 to 31 December 2002)>TABLE>